Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 03/07/2022.
Claims 1-2, 4-7, 9-12, and 14-15 are currently pending.
As a result of the Amendment submitted 03/15/2022, claims 1-2, 4-7, 9-12, and 14-15 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-15 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Final Office Action dated 12/07/2021, claims 1-2, 4-7, 9-12, and 14-15 under 35 USC 112(a). The amendment submitted on 03/15/2022 overcomes the rejection. A terminal disclaimer has been filed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Pedro F. Suarez (Reg. 45895) on 3/15/2022.
In the claims: 
Please amend claims 1-2, 4-7, 9-12, and 14-15 as below
1.	(Currently Amended) A computer-implemented method comprising:
receiving a plurality of time stamps of a time series of data for operations executed on a database;
determining that the plurality of time stamps includes a gap separating a first subseries of successive time stamps separated by an equal time interval and a second subseries of successive time stamps separated by the equal time interval, the first 
storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and the equal time interval, a starting values vector storing a respective starting time stamp for each of the first subseries and the second subseries; 
generating an index vector comprising a first start value and a second start value, the first start value corresponding to the first start time of the first subseries and the second start value corresponding to the second start time of the second subseries; and
executing, based at least in part on the dictionary including the equal time interval and the index vector the operations on the time series of data.
2.	(Previously Presented) The computer implemented method in accordance with claim 1, further comprising:
dividing the time series into a first time series block corresponding to the first subseries and a second time series block corresponding to the second subseries.
3.	(Canceled) 
4.	(Previously Presented) The computer implemented method in accordance with claim 1, wherein the executing of the operations comprises calculating one or more time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the dictionary and the index vector.

6.	(Currently Amended) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving a plurality of time stamps of a time series of data for operations executed on a database of a data platform;
determining that the plurality of time stamps includes a gap separating a first subseries of successive time stamps separated by an equal time interval and a second subseries of successive time stamps separated by the equal time interval, the first subseries including a first start time of the first subseries, the second subseries including a second start time of the second subseries, and the gap separating the first subseries and the second subseries being different than the equal time interval; 
storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and the equal time interval, a starting values vector storing a respective starting time stamp for each of the first subseries and the second subseries; 
generating an index vector comprising a first start value and a second start value, the first start value corresponding to the first start time of the first subseries and the second start value corresponding to the second start time of the second subseries; and

7.	(Previously Presented) The computer program product in accordance with claim 6, wherein the operations further comprise an operation to divide the time series into a first time series block corresponding to the first subseries and a second time series block corresponding to the second subseries.
8.	(Canceled) 
9.	(Previously Presented) The computer program product in accordance with claim 6, wherein the executing of the operations comprises calculating one or more the time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the dictionary and the index vector.
10.	(Original) The computer program product in accordance with claim 6, wherein the database includes an in-memory database having a hybrid store structure, the hybrid store structure comprising the column store and a row store.
11. 	(Currently Amended) A system comprising:
at least one programmable processor; and
at least one memory storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving a plurality of time stamps of a time series of data for operations executed on a database of a data platform;

storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and the equal time interval, a starting values vector storing a respective starting time stamp for each of the first subseries and the second subseries;  
generating an index vector comprising a first start value and a second start value, the first start value corresponding to the first start time of the first subseries and the second start value corresponding to the second start time of the second subseries; and
executing, based at least in part on the dictionary including the equal time interval and the index vector, the operations on the time series of data.
12.	(Previously Presented) The system in accordance with claim 11, wherein the operations further comprise an operation to divide the time series into a first time series block corresponding to the first subseries and a second time series block corresponding to the second subseries.
13.	(Canceled) 

15.	(Original) The system in accordance with claim 11, wherein the database includes an in-memory database having a hybrid store structure, the hybrid store structure comprising the column store and a row store.


An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167